Citation Nr: 1756316	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for service-connected tension headaches, for the period prior to April 13, 2017, and a rating in excess of 10 percent thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Board remanded the appealed claims in February 2017 for additional development.  They now return for further review.

By a September 2017 decision the Appeals Management Center (AMC) granted an increased rating to 10 percent for the Veteran's tension headaches, effective April 13, 2017. While a higher rating for the Veteran's service-connected tension headaches was assigned during the pendency of this appeal, because a higher rating is available before and after April 13, 2017, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for tension headaches remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to higher initial ratings for tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence of record indicates that the Veteran's back disability present during the claim period, consisting primarily of degenerative joint disease of the thoracolumbar spine, was not shown in service or for many years thereafter, and is not otherwise related to service. 
CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have not been met.  38 U.S.C. § 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including obtaining service records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, requests were made to verify that no additional service treatment records were available, service personnel records were obtained, additional post-service treatment records were obtained, the Veteran underwent VA examination, and a medical opinion was obtained which was adequate for the Board's adjudication.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis - Service Connection for Back Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his current back disability is related to injury to his back in a fall from a truck in service in 1964.
 
As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative joint disease of the thoracolumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records document a strained back in May 1964 treated with medication and a bed board.  Upon follow-up twelve days later the Veteran was noted have been treated with a bed board, but new or ongoing complaints were not noted.  Subsequent treatments for in July, August, September, October, and December  of 1964, and January, February, April, May, and June of 1965 for numerous minor ailments and isolated injuries not noted to be related to the back fail to reflect any ongoing back difficulties.  The Veteran's service separation examination in July 1965 also fails to note any residuals of the May 1964 back strain or any disability of the spine.  

Obtained VA treatment records do not show treatment for back difficulties or symptoms attributed to a back disorder until the past decade, many years following service.  

As there is no competent evidence of low back degenerative joint disease in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

At a July 2014 VA primary care visit, the Veteran provided a history of injuring his back in service when he fell out of a dump truck when it stopped short, causing him to land on his left side.  He reported resting in the barracks for one week before returning to duty.  

Upon VA examination addressing the back in September 2013 the Veteran reported a history of a fall from a truck in service in 1964, which was treated, but then suffering repeated traumas to the back resulting in additional back pain.  He added that this additional pain subsided with rest and medications, and subsequent x-rays were normal.  However, he reported having current pain in his back which occasionally radiates down to the back of his thighs.  He reported current pain levels in the back at 1 out of 10, as well as occasional increased pain with bending or prolonged standing or walking, which pain reduced with rest.  The examiner found some limitation of motion and tenderness at L5-S1, without radiculopathic findings.  X-rays revealed degenerative joint disease at L5-S1.  The examiner opined that the Veteran's current back condition was not due to in-service injury, based on the Veteran's injury in service most probably having been resolved by the time of separation from service, and the Veteran's arthritis having developed subsequent to service unrelated to this service injury.  This was noted to be supported by service records, self-reported history, and x-ray findings.  

The Veteran was afforded an additional VA examination in April 2017 addressing his back.  The examiner reviewed the record including the Veteran's history of back injury in 1964, then assessed as a back strain.  However, the examiner also noted that service records reflected that the condition had not persisted in service, with the Veteran's service separation examination in July 1965 silent for any back condition.  While the examiner noted that the Veteran had suffered episodic back pains following service, the examiner did not find that this supported a link between service and the Veteran's current back disorder.  Rather, x-rays obtained in July 2014 revealed that the Veteran had "at least moderate" degenerative changes at L5-S1 as well as other mild degenerative changes within the lumbosacral spine, in addition to mild convex left lumbar scoliosis.  The examiner opined that the Veteran's current back disorder was unrelated to his in-service lumbar strain, and provided a supporting rationale that neither the evidentiary record nor medical knowledge supported the Veteran's in-service lumbar strain causing his current degenerative disease of the lumbosacral spine with scoliosis.  This in turn was based on the conclusion of the examiner that the lumbosacral strain in service had resolved without residuals, based on absence of evidence to the contrary from service.

While the Veteran believes that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general lay competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disorders, including degenerative disorders of the spine, are matters not capable of lay assessment, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his thoracolumbar degenerative joint disease is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back disorder is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

The Board has reviewed the record and finds that the balance of the record supports the findings and conclusions of the September 2013 and April 2017 examiners, to the effect that the Veteran's back injury in service resolved without residuals, and the evidence from service or subsequent to service does not support a causal link between service and the Veteran's current thoracolumbar degenerative joint disease.  Thus, the preponderance of the evidence is against a back disorder present during the claim period having developed in service or otherwise being causally related to service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability is denied.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claim for a higher initial rating for tension headaches.  As discussed below, the Veteran's report of increased severity of tension headaches and claim of related work incapacity, coupled with the most recent examiner's failure to address pertinent medical questions raised, necessitates such development. 

Past VA examination and treatment records reflect the Veteran's inconsistent reports of frequency and severity of headaches, while a July 2013 VA examiner concluded that the Veteran's headaches were not migraine in nature.  The Veteran now contends that he is prevented from working due to his headaches, while he previously reported that he had ceased employment due to back pain.  Such changes in reasons for not working or ceasing work may reflect the reported increased severity of headaches.  The question of current work incapacity as related to headaches is the principal subject of this remand.  

The Veteran also submitted a claim for unemployability benefits distinct from his headaches claim, and in furtherance of that claim the RO made two requests to the shoe store which was his previous employer, without any response received.  However, remand development should include a request to the museum where he also reportedly worked.  

Upon a new headache examination in April 2017, the examiner noted the Veteran's headaches consisted of pulsating or throbbing pain on both sides of the head with some associated vision change, with headaches lasting less than one day.  The headaches were noted to be non-prostrating, and the examiner concluded that reviewed records failed to reflect that the Veteran had migraine or prostrating headaches.  Neurological examination was normal.  The examiner opined that it was not at least as likely as not that the Veteran had dizziness or a migraine headache condition related to his service-connected tension headaches.  However, the examiner also noted that the Veteran's headaches had increased, with headaches reported to be occurring daily in 2017.  The Veteran reported that he had been working as a shoe salesman but he had not worked in 2017, and that his infrequent, severe headaches were preventing him from working.   

Regrettably, the April 2017 examiner did not provide an opinion as to the degree to which the Veteran's service-connected headaches impacted his work functioning, and did not clarify whether he believed the Veteran's infrequent, severe headaches which reportedly precluded working were part of the Veteran's service-connected headache disorder.  The examiner also failed to note how frequently the Veteran had these severe headaches, or how many days of work he had missed due to headaches prior to ceasing work.  The Veteran was also not asked of other factors which may have led to his ceasing work.  Treatment records from 2016 reflect some decreased energy, pre-diabetic symptoms, and back pain.  Additional development is warranted in an attempt to establish whether the record supports the Veteran's assertion of work incapacity due to headaches.  

Such additional development is required to address the headache increased rating claim including on an extraschedular basis, based on unemployability, pursuant to 38 C.F.R. §§ 3.321(b).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In furtherance of his headache claim, the Veteran should be contacted and asked to inform how frequently he had the more severe, infrequent headaches which he reported to the February 2017 examiner had caused him to cease working.  He should also inform how long these infrequent headaches tended to last.  He should be asked to state when these headaches began to be of such frequency, and whether he had any independent evidence to support when these more severe headaches began.  If so, he should provide such evidence.  

He should also be asked how many hours per week he was working in a museum and how many hours per week he was working in a shoe store prior to ceasing his recent work for these employers, how long (in months or years) he had worked for these employers when he ceased working from each of these employers, on what date (approximately) he ceased working for each of these employers, and the reasons for his ceasing work for each of these employers.  He should inform whether he quit these jobs or if he was fired, and if so provide the reason for his being fired, if any.  

The Veteran should be specifically asked to degree to which headaches, or other factors such as fatigue, back pain, diabetes, or other physical ailment, contributed to his ceasing work for the shoe store and the museum.  He should also inform, for the year prior to his ceasing work for the shoe store and the museum, how much work he missed from each of these employments due to headaches and how much work he missed from each of these employments due to other causes.   Any evidence he may provide to corroborate such time lost due to headaches would be of assistance.

If his ceasing past work was related to or unrelated to headaches he should so state. 

The letter detailing these requests to the Veteran as well as all records and responses received from the Veteran should be associated with the claims file.  

2.  The Veteran should be asked to provide authorization to release information only from the museum where he recently worked (past efforts to obtain information from the shoe store where he worked having proved fruitless).  With such authorization, information concerning the Veteran's work at a museum should be sought, including the amount the Veteran worked in the year prior to his ceasing work, how much he missed work in that final year of work and the reasons given for missing work, and the circumstances of work termination, including whether the Veteran was fired and if so the reason for his being fired, and otherwise any reason the Veteran gave for ceasing work.   

3.  Thereafter, addendum opinions should be sought from the April 2017 VA examiner.  The claims file inclusive of Veteran's responses obtained by this remand as well as any responses received from the Veteran's recent employers should be provided to the examiner, and should be reviewed by the examiner for the addendum opinions.  

The examiner should provide an opinion as to the degree to which the Veteran's service-connected headaches impact his capacity to perform gainful work.  The examiner should address whether the infrequent, more severe headaches the Veteran asserted caused him to cease working were part of his service-connected tension headache disorder, or whether, to the contrary, they were a distinct disorder from his tension headaches.  The examiner should also address whether, in his estimation, other factors including fatigue, back pain, or diabetes contributed to the Veteran ceasing work.  

For the opinions the examiner provides, the examiner should also provide an explanation supported by the evidentiary record as well as medical knowledge.  

4.  If the requested opinions cannot be obtained from the April 2017 examiner, a new examination should be obtained to address these questions. 

4.  Thereafter, and following any other development deemed necessary, potentially to include referral for extraschedular consideration if so indicated, pursuant to 38 C.F.R. § 3.321(b), the claim for increased rating for headaches must be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative must be issued a supplemental statement of the case.  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


